SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

383
KA 10-01180
PRESENT: SMITH, J.P., PERADOTTO, CARNI, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

CHARLES J. ALLEN, ALSO KNOWN AS CJ,
DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


CHARLES A. MARANGOLA, MORAVIA, FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (CHRISTOPHER T. VALDINA OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Mark H.
Fandrich, A.J.), rendered December 10, 2009. The judgment convicted
defendant, upon his plea of guilty, of burglary in the third degree.

     It is hereby ORDERED that said appeal is unanimously dismissed.

     Same Memorandum as in People v Allen ([appeal No. 1] ___ AD3d ___
[Mar. 23, 2012]).




Entered:    March 23, 2012                         Frances E. Cafarell
                                                   Clerk of the Court